   Case: 4:20-cv-01798-SEP Doc. #: 4 Filed: 01/12/21 Page: 1 of 4 PageID #: 12




                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MISSOURI
                                    EASTERN DIVISION

JOSEPH MICHAEL DEVON ENGEL,                         )
                                                    )
                Plaintiff,                          )
                                                    )
        v.                                          )           No. 4:20-CV-1798 SEP
                                                    )
FBI AGENT #1, et al.,                               )
                                                    )
                                                    )
                Defendants.                         )

                                 MEMORANDUM AND ORDER
        This matter is before the Court on review of Plaintiff Joseph Michael Devon Engel’s self-
represented complaint. For the reasons discussed below, the Court will order Plaintiff to file a
signed, amended complaint on a Court-provided form. Plaintiff will also be directed to either
file a motion to proceed in forma pauperis or pay the full $400 filing fee. Plaintiff will have
twenty-one (21) days to comply with this Memorandum and Order.
                                              Complaint
        Plaintiff filed this action pursuant to Bivens v. Six Unknown Named Agents of the FBI,
403 U.S. 388 (1971), on December 17, 2020. Plaintiff’s handwritten complaint asserts claims
against two defendants, FBI Agent #1 and FBI Agent #2, in their official capacities only.
        Plaintiff claims to bring this lawsuit against Defendants for their part in “the Shawn
Hornbeck affair.” He states that he was “assaulted in county” and “almost beaten to death on the
street.” Plaintiff asserts that he is a sovereign citizen and seeks $10 trillion dollars in relief.
        Plaintiff did not file his action on a Court-provided form, and he did not file a motion to
proceed in forma pauperis in this action or file a prison account statement.
                                              Discussion
Pleading deficiencies
        Plaintiff’s complaint is deficient as pleaded. To begin with, it is not on a Court-provided
form, as required by Local Rule 2.06(A). Moreover, Plaintiff’s claims are legally deficient in at
least two respects.
    Case: 4:20-cv-01798-SEP Doc. #: 4 Filed: 01/12/21 Page: 2 of 4 PageID #: 13




        First, Plaintiff’s complaint does not indicate how either Defendant violated his rights.
Liability under 42 U.S.C. § 1983 1 requires a causal link to, and direct responsibility for, the
alleged deprivation of rights. Madewell v. Roberts, 909 F.2d 1203, 1208 (8th Cir. 1990); see
also Martin v. Sargent, 780 F.2d 1334, 1338 (8th Cir. 1985) (claim not cognizable under § 1983
where plaintiff fails to allege defendant was personally involved in or directly responsible for
incidents that injured plaintiff); Boyd v. Knox, 47 F.3d 966, 968 (8th Cir. 1995) (respondeat
superior theory inapplicable in § 1983 suits). Because Plaintiff sets forth no facts indicating that
either of the Defendants was directly involved in or personally responsible for any alleged
violation of his constitutional rights, his complaint fails to state a claim upon which relief can be
granted.
        In addition, as pleaded, Plaintiff’s claims are barred by sovereign immunity. A suit
against an official of the federal government in the officer’s official capacity is considered to be
a suit against the United States. Searcy v. Donelson, 204 F.3d 797, 798 (8th Cir. 2000). It is
well established that, absent an express waiver, the doctrine of sovereign immunity bars a
plaintiff’s claim for money damages against the United States, its agencies, and its officers in
their official capacities.

Instructions for amendment
        Because Plaintiff is self-represented, the Court will give him the opportunity to file a
signed, amended complaint to set forth his claims for relief. Plaintiff should type or neatly print
his complaint on the Court’s prisoner civil rights form, which will be provided to him. See E.D.
Mo. L.R. 2.06(A) (“All actions brought by self-represented plaintiffs or petitioners should be
filed on Court-provided forms where applicable.”).
        In the “Caption” section of the Court-provided form, Plaintiff should clearly name each
and every party he intends to sue. See Fed. R. Civ. P. 10(a) (“The title of the complaint must
name all the parties . . . .”).


1
  For purposes of each individual defendant’s personal liability, cases brought under Bivens are analyzed
the same as those brought pursuant to 42 U.S.C. § 1983. See Ashcroft v. Iqbal, 556 U.S. 662, 676 (2009)
(“Because vicarious liability is inapplicable to Bivens and § 1983 suits, a plaintiff must plead that each
Government-official defendant, through the official's own individual actions, has violated the
Constitution.)


                                                    2
   Case: 4:20-cv-01798-SEP Doc. #: 4 Filed: 01/12/21 Page: 3 of 4 PageID #: 14




        In the “Statement of Claim” section, Plaintiff should provide a short and plain statement
of the factual allegations supporting his claim. See Fed. R. Civ. P. 8(a). Plaintiff should put each
claim into a numbered paragraph, and each paragraph should be “limited as far as practicable to
a single set of circumstances.” See Fed. R. Civ. P. 10(b). Plaintiff should begin by writing a
defendant’s name. In separate, numbered paragraphs under that name, Plaintiff should write a
short and plain statement of the factual allegations supporting his claim against that specific
defendant. If Plaintiff is suing more than one defendant, he should follow the same procedure
for each defendant.
        It is important that Plaintiff establish the responsibility of each separate defendant for
harming him. That is, for each defendant he names, Plaintiff must allege facts showing how that
particular defendant’s acts or omissions violated his constitutional rights. See Madewell v.
Roberts, 909 F.2d 1203, 1208 (8th Cir. 1990) (“Liability under § 1983 requires a causal link to,
and direct responsibility for, the deprivation of rights.”). It is not enough for Plaintiff to make
general allegations against all the defendants as a group. Rather, Plaintiff needs to provide the
role of each named defendant in this case, in order that each specific defendant can know what
he or she is accused of doing. Topchian v. JPMorgan Chase Bank, N.A., 760 F.3d 843, 848 (8th
Cir. 2014) (stating that the essential function of a complaint “is to give the opposing party fair
notice of the nature and basis or grounds for a claim”) (internal quotations and citation omitted).
The Court emphasizes that the “Statement of Claim” requires more than “labels and conclusions
or a formulaic recitation of the elements of a cause of action.” Neubauer v. FedEx Corp., 849
F.3d 400, 404 (8th Cir. 2017) (quoting Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)).
        Plaintiff is warned that the filing of an amended complaint completely replaces the
original complaint. This means that claims that are not re-alleged in the amended complaint will
be deemed abandoned. See In re Wireless Tel. Fed. Cost Recovery Fees Litig., 396 F.3d 922,
928 (8th Cir. 2005) (“It is well-established that an amended complaint supersedes an original
complaint and renders the original complaint without legal effect”). If Plaintiff fails to file an
amended complaint on a Court-provided form within twenty-one (21) days in accordance with
the instructions set forth herein, the Court will dismiss this action without prejudice and without
further notice to Plaintiff.




                                                  3
   Case: 4:20-cv-01798-SEP Doc. #: 4 Filed: 01/12/21 Page: 4 of 4 PageID #: 15




Filing fee
       Finally, Plaintiff has neither paid the $400 filing fee, nor sought leave to proceed without
the prepayment of fees or costs. If Plaintiff files a motion to proceed in forma pauperis, it must
be accompanied by a certified copy of his inmate account statement for the six-month period
immediately preceding the filing of the complaint. Also, if Plaintiff files such a motion, the
Court will review the amended complaint pursuant to 28 U.S.C. § 1915. Plaintiff’s failure to
make specific factual allegations against a defendant will result in the dismissal of that
defendant. If Plaintiff fails to pay the filing fee or file an application to proceed without
prepayment within twenty-one (21) days, the Court will dismiss this action without prejudice and
without further notice.
       Accordingly,
       IT IS HEREBY ORDERED that the Clerk is directed to mail to Plaintiff a copy of the
Court’s “Prisoner Civil Rights Complaint” form.
       IT IS FURTHER ORDERED that the Clerk is directed to mail to Plaintiff a copy of the
Court’s motion to proceed in forma pauperis form.
       IT IS FURTHER ORDERED that Plaintiff must file an amended complaint on the
Court’s form within twenty-one (21) days of the date of this Order.
       IT IS FURTHER ORDERED that Plaintiff must either pay the $400 filing fee or file a
motion to proceed in forma pauperis within twenty-one (21) days of the date of this Order.
       IT IS FINALLY ORDERED that if Plaintiff files a motion to proceed in forma
pauperis, he must also file a certified copy of his inmate account statement for the six-month
period preceding the filing of the complaint.
       If Plaintiff fails to timely comply with this order, the Court will dismiss this action
without prejudice and without further notice.
       Dated this 12th day of January, 2021.




                                                   SARAH E. PITLYK
                                                   UNITED STATES DISTRICT JUDGE




                                                  4
